Shea, J.,
dissenting. I disagree with the majority’s apparent rejection of the rule followed in most jurisdictions that the failure of a defendant to object seasonably to the splitting of a cause of action ordinarily constitutes a waiver of the prohibition against doing so, which exists primarily for his benefit. Annot., 40 A.L.R.3d 108, 114-16. When a defendant waits until one of two suits based upon a single cause of action has gone to judgment, as in the present case, his subsequently raised objection or defense invoking the rule against splitting comes too late. Id., 118-23.
The majority opinion excuses the failure of the defendants to voice their objection in the small claims action on the ground that they might have subjected themselves to liability for counsel fees pursuant to General Statutes § 52-251a1 if the plaintiff in the small claims action should have prevailed. This explanation for refusing to apply the general rule of implied waiver, however, overlooks the neglect of the defendants to *551raise a duplicity of suit objection in the present action, which was brought one month after the small claims action had been started, either at the time when the defendants answered the complaint on August 8, 1984, or at some time prior to the rendering of judgment in the small claims action on November 21, 1984. Having been served with the complaint in each action, the defendants unquestionably were chargeable with knowledge that two suits arising from the same accident were pending against them. If they had filed a timely objection in the present action, instead of waiting until April 25, 1986, to set up the judgment in the small claims action as a bar under the defense of res judicata, the burden would have been upon the nominal plaintiff in this suit to consolidate the actions by transferring the small claims action or suffer the consequences. If the small claims suit had been transferred on motion of the plaintiff, the defendants would not have been exposed to a possible liability for counsel fees pursuant to § 52-251a, because the statute is inapplicable where a transfer has been granted at the behest of a plaintiff.
The majority opinion relies largely upon §§18 and 24 of the Restatement (Second) of Judgments, which preclude a plaintiff from bringing a second action, even for different relief, where the same cause of action has been formerly adjudicated. It completely ignores § 37 of the Restatement, however, which contains the rules relating to nominal parties and the partial assignment of a cause of action that are pertinent to the case before us. As the record indicates, the complaint in this case was amended on January 20, 1987, prior to judgment, to make the original plaintiffs collision insurer an additional party plaintiff for the purpose of asserting, as the real party in interest, its subrogation claim for damage to the insured automobile. Section 37 provides that “[a] person denominated as the party having the proprietary or other enforceable interest in the subject *552matter of an action is bound by and entitled to the benefits of the rules of res judicata if he has put the person controlling the action in a position so to denominate him, unless he lacks such an interest and the opposing party has knowledge of that fact.” (Emphasis added.)
As comment d to § 37 explains, “the circumstances under which the claim has been ‘split’ may put the obligor on notice that a transfer has occurred and that the transferor’s involvement in the action is only nominal. Under the rule of this Section, a judgment favorable to the obligor is not preclusive against the transferor as to the issues determined in the action.” The same principle should also apply in favor of a transferee where the obligor has notice of his interest. Thus, if the defendants were seasonably chargeable with notice of the plaintiff insurer’s subrogation interest while both the small claims suit and this action were pending during the period May 18, 1984, the date of the second writ, and November 21, 1984, the date of the first judgment, the bar of res judicata would be inapplicable under § 37 of the Restatement. Any information coming to the attention of the attorneys who represented the defendants in this action must be attributed to them. Whether the defendants knew or should reasonably have known of the plaintiff’s interest in the claim might under § 37 require a factual inquiry in the trial court.
The reporter’s note to comments c and d of the Restatement discusses specifically the failure of a defendant to object to the splitting of a cause of action where there has been a partial assignment or subrogation: “Whether his failure to raise that objection results in his later being estopped to assert the defense of merger or bar is the subject of conflicting decisions. The better reasoned ones find such an estoppel where the defendant was aware, at the time of the first action, of the transferee’s separate interest, a result that *553implicitly accords with the rule of this Section, See, e.g., Nationwide Ins. Co. v. Steigerwalt, 21 Ohio St. 2d 87, 255 N.E.2d 570 (1970); Hardware Dealers [Mutual] Fire Ins. Co. v. Farmers Ins. Exchange, 4 Wash. App. 49, 480 P.2d 226 (1971); Annots. 40 A.L.R.3d 108, 123 (1971); 62 A.L.R.2d 977, 989 (1958); 22 A.L.R.2d 1455 (1952).”
In the two cases specifically cited by the reporter as “better reasoned” it does not appear that any factual inquiry was conducted into whether the defendant actually knew of the absent transferee or transferor’s interest. Such knowledge appears to have been presumed simply from the fact that the two actions were pending against the same defendants at the same time. Nationwide Ins. Co. v. Steigerwalt, supra; Hardware Dealers Mutual Fire Ins. Co. v. Farmers Ins. Exchange, supra.
The failure of the majority opinion even to consider the rules set forth in § 37 and the related comments of the Restatement concerning partial assignments of causes of action is quite inconsistent with its purported reliance upon §§ 18 and 24, which state only the general rule of claim preclusion and do not address the problem before us of a partial assignment of a cause of action by subrogation dealt with in § 37. Because there remains in this case the unresolved factual issue of the defendants’ chargeability with awareness of the plaintiff insurer’s interest in the claim, on which the Restatement preclusion doctrine depends, the case should be remanded to the trial court for further proceedings to determine that issue. I cannot agree with the affirmance of the judgment by the majority because the trial court has overlooked this critical issue.
Accordingly, I dissent.

 See footnote 2 of the majority opinion.